Case 1:20-cv-24800-UU Document 19 Entered on FLSD Docket 01/25/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                     Case No. 20-cv-24800-UU

 UNITED STATES OF AMERICA,

          Plaintiff,
 v.

 JAN STROMME,

       Defendant.
 ____________________________________/

                                       FINAL JUDGMENT

          Pursuant to Federal Rule of Civil Procedure 58 and this Court’s Order granting Plaintiff’s

 Motion for Default Judgment entered concurrently herewith, and for good cause shown, it is

 hereby

          ORDERED AND ADJUDGED that a FINAL JUDGMENT is entered for Plaintiff United

 States of America and against Defendant Jan Stromme.

          DONE AND ORDERED in Chambers at Miami, Florida, this 25th__ day of January 2021.

 .

                                                      _________________________________
                                                      URSULA UNGARO
                                                      UNITED STATES DISTRICT JUDGE
 cc: Counsel of record via CM/ECF
